Motion Granted in Part and Denied in Part and Order filed April 26, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00197-CV
                                    ____________

               TEXAS FUNDING CORPORATION, Appellant

                                        V.

  HARRIS COUNTY, TEXAS AND LINA HIDALGO IN HER OFFICIAL
   CAPACITY AS COUNTY JUDGE OF HARRIS COUNTY, TEXAS,
                         Appellees


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-11494

                                     ORDER

      This is an appeal from an order signed on April 9, 2021 (“the Order”). The
Order grants the plea to the jurisdiction of defendants/appellees Harris County and
Harris County Judge Lina Hidalgo and dismisses plaintiff/appellant Texas Funding
Corp.’s complaint with prejudice.
       On Friday, April 23, 2021, appellant filed an emergency motion for temporary
relief under Texas Rule of Appellate Procedure 29.3, seeking to “protect[] the status
quo.” The motion also asks that we expedite our consideration of the appeal. Tex. R.
App. P. 38.6(d) (permitting court of appeals to shorten time for filing briefs and for
submission of case in the interest of justice).

       Appellant stated in its notice of appeal that it is entitled to an interlocutory
appeal of the Order under section 54.014(a)(8) of the Civil Practice and Remedies
Code,1 and that subsection 8 permits an appeal of an interlocutory order that grants
or denies a plea to the jurisdiction by a governmental unit. See Tex. Civ. Prac. &
Rem. Code § 51.014(a)(4), (8).

       The Order is not an interlocutory order. It disposes of all claims and parties,
which makes it a final judgment. “A judgment that finally disposes of all remaining
parties and claims, based on the record in the case, is final, regardless of its
language.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). Therefore,
this appeal is not an interlocutory appeal; it is an appeal from a final judgment.

       In an appeal from an interlocutory order, the court of appeals may make any
temporary order necessary to preserve the parties’ rights until disposition of the
appeal. Tex. R. App. P. 29.3. As explained, this is not an appeal from an interlocutory
order. Rule 29.3 does not apply.

       We deny the request for emergency relief. We grant the request for expedited
briefing. Subject to motions to extend time, appellant’s brief is due on or before May

1
  The notice of appeal also cites section 51.014(a)(4), which permits an appeal of an interlocutory
order that grants or refuses to grant a temporary injunction, Tex. Civ. Prac. & Rem. Code
§ 51.014(a)(4). Neither the Order nor any order in the appellate record grants or refuses to grant a
temporary injunction. Instead, the record contains orders denying requests for temporary
restraining orders. Orders granting or denying requests for temporary restraining orders are not
appealable. See In re Abbott, 601 S.W.3d 802, 813 (Tex. 2020) (orig. proceeding) (per curiam).

                                                 2
13, 2021, and appellees’ brief is due within 20 days of the day appellant’s brief is
filed.

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                         3